FILED
                             NOT FOR PUBLICATION                           OCT 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SAUL ALFREDO LUJAN-SUAREZ,                       No. 11-72615
a.k.a. Manuel Suarez-Suares,
                                                 Agency No. A090-526-353
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Saul Alfredo Lujan-Suarez, a native and citizen of Mexico, petitions pro se

for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from an immigration judge’s order of removal. We dismiss the petition for

review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lujan-Suarez does not challenge the BIA’s determination that he is

removable under 8 U.S.C. § 1227(a)(2)(C) due to his conviction for misconduct

involving weapons under Arizona Revised Statutes § 13-3102. His removability

on this basis limits our jurisdiction to constitutional claims and questions of law.

See 8 U.S.C. § 1252(a)(2)(C)-(D).

      Lujan-Suarez’s assertion that he has resided in the United States since

childhood is not a sufficiently colorable claim to invoke our jurisdiction under

8 U.S.C. § 1252(a)(2)(D). See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930

(9th Cir. 2005) (“To be colorable in this context, the [question of law] need not be

substantial, but the claim must have some possible validity.” (citation and internal

quotation marks omitted)).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    11-72615